DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, Hasegawa et al. (US 2018/0308625 A1) discloses, in figure 5, a magnetic unit (Fig. 2), comprising: a magnetic core (30), comprising: Q magnetic legs (Fig. 4; 30 left, 30 right) arranged in a row, wherein Q is a natural number and Q>2 (Par 0070); a first winding (41B-45B) wound around the Q magnetic legs (Par 0068); and a second winding (41A-45A) magnetically coupled with the first winding (41B-45B) and wound around the Q magnetic legs (Par 0068-0069); wherein the first winding (41B-45B) comprises a first winding section (Fig. 4; 40B) formed on a first layer (Fig. 4; 55 left) and a second winding section (Fig. 4; 40A) formed on a second layer (Fig. 4; 55 right; par 0070); wherein a virtual straight line (Fig 3, VL) exists between an ith magnetic leg (Fig. 4; 30 left) and an (i+1)th magnetic leg (Fig. 4; 30 right) adjacent to the ith magnetic leg (Fig. 4; 30 left) among the Q magnetic legs,
but Hasegawa does not disclose the virtual straight line intersects with a projection of the first winding section to form first cross line segments, and the number of the first cross line segments is (2n+1), and the virtual straight line intersects with a projection of the second winding section to form second cross line segments, and the number of the second cross line segments is (2n+1), wherein 1<i<Q-1 and n>1; wherein the ith magnetic leg and the (i+1)th magnetic leg have a symmetric plane, and a (n+1)th cross line segment among the (2n+1) first cross line segments intersects with the symmetric plane; and a (n+1)th cross line segment among the (2n+1) second cross line segments intersects with the symmetric plane, and it would not have been obvious to one having ordinary skill in the art to combine any prior art to teach or fairly suggest the features not disclosed by Hasegawa.
 In regards to claim 10, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
	A magnetic unit, comprising: a magnetic core, comprising a magnetic matrix having magnetic legs arranged with P rows and Q columns, wherein P and Q are natural numbers and P>2, Q>2; a first winding wound around the P*Q magnetic legs; and a second winding magnetically coupled with the first winding and wound around the P*Q magnetic legs; wherein the first winding comprises a first winding section formed on a first layer and a second winding section formed on a second layer; wherein a first virtual straight line exists between an ith magnetic leg and an (i+1)th magnetic leg adjacent to the ih magnetic leg among the Q magnetic legs in each row, the first virtual straight line intersects with a projection of the first winding section to form first cross line segments, and the number of the first cross line segments is (2n+1), and the first virtual straight line intersects with a projection of the second winding section to form second cross line segments, and the number of the second cross line segments is (2n+1); wherein a second virtual straight line exists between a jth magnetic leg and a (j+1)th magnetic leg adjacent to the jt magnetic leg among the P magnetic legs in each column, the second virtual straight line intersects with a projection of the first winding section to form third cross line segments, and the number of the third cross line segments is (2n+1), and the second virtual straight line intersects with a projection of the second winding section to form fourth cross line segments, and the number of the fourth cross line segments is (2n+1), wherein 1<i<Q-1, 1j<P-1 and n>1; wherein the it magnetic leg and the (i+1)th magnetic leg adjacent to the ith magnetic leg 291800007CN01-US in each row have a first symmetric plane, and a (n+1)h cross line segment among the (2n+1) first cross line segments intersects with the first symmetric plane; a (n+l)th cross line segment among the (2n+1) second cross line segments intersects with the first symmetric plane; the jth magnetic leg and the (j+1)th magnetic leg adjacent to the ja magnetic leg in each column have a second symmetric plane, and a (n+1)th cross line segment among the (2n+1) third cross line segments intersects with the second symmetric plane; and a (n+l)th cross line segment among the (2n+1) fourth cross line segments intersects with the second symmetric plane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okawa et al. (US 2010/0079232 A1) is considered pertinent art shown in fig. 11.
Yonezawa et al. (US 9,472,333 B2) is considered pertinent art shown in fig. 1.
Vanukuru et al. (US 2017/0213637 A1) is considered pertinent art shown in fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842  
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842